Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Amendments to the Claims

In claim 1, line 6, after, “batch of”, delete [task], insert - - tasks - - 
In claim 1, line 7, after, “batch of”, delete [task], insert - - tasks - - 
In claim 1, line 9, after, “batch of”, delete [task], insert - - tasks - - 
In claim 1, line 10, after, “batch of”, delete [task], insert - - tasks - - 
In claim 1, line 12, after, “batch of”, delete [task], insert - - tasks - - 
In claim 1, line 14, after, “batch of”, delete [task], insert - - tasks - - 
In claim 1, line 16, after, “batch of”, delete [task], insert - - tasks - - 
In claim 1, line 19, after, “batch of”, delete [task], insert - - tasks - - 
In claim 2, line 1, after, “batch of”, delete [task], insert - - tasks - - 
In claim 2, line 3, after, “batch of”, delete [task], insert - - tasks - - 
In claim 2, line 4, after, “batch of”, delete [task], insert - - tasks - - 
In claim 2, line 5, after, “batch of”, delete [task], insert - - tasks - - 
In claim 2, line 7, after, “batch of”, delete [task], insert - - tasks - - 
In claim 3, line 2, after, “batch of”, delete [task], insert - - tasks - - 
In claim 6, line 1, after, “batch of”, delete [task], insert - - tasks - - 
In claim 6, line 3, after, “batch of”, delete [task], insert - - tasks - - 
In claim 6, line 4, after, “batch of”, delete [task], insert - - tasks - - 
In claim 6, line 7, after, “batch of”, delete [task], insert - - tasks - - 
In claim 8, line 2, after, “batch of”, delete [task], insert - - tasks - - 
In claim 8, line 3, after, “batch of”, delete [task], insert - - tasks - - 
In claim 8, line 4, after, “batch of”, delete [task], insert - - tasks - - 
In claim 8, line 6, after, “batch of”, delete [task], insert - - tasks - - 
In claim 9, line 2, after, “batch of”, delete [task], insert - - tasks - - 
In claim 9, line 3, after, “batch of”, delete [task], insert - - tasks - - 
In claim 9, line 4, after, “batch of”, delete [task], insert - - tasks - - 
In claim 9, line 7, after, “batch of”, delete [task], insert - - tasks - - 
In claim 11, line 2, after, “batch of”, delete [task], insert - - tasks - - 
In claim 14, line 3, after, “batch of”, delete [task], insert - - tasks - - 
In claim 14, line 7, after, “batch of”, delete [task], insert - - tasks - - 
In claim 15, line 3, after, “batch of”, delete [task], insert - - tasks - - 
In claim 16, line 3, after, “batch of”, delete [task], insert - - tasks - - 
In claim 17, line 3, after, “batch of”, delete [task], insert - - tasks - - 
In claim 18, line 2, after, “batch of”, delete [task], insert - - tasks - - 
In claim 18, line 6, after, “batch of”, delete [task], insert - - tasks - - 
In claim 20, line 2, after, “batch of”, delete [task], insert - - tasks - - 
In claim 20, line 6, after, “batch of”, delete [task], insert - - tasks - - 
In claim 20, line 7, after, “batch of”, delete [task], insert - - tasks - - 
In claim 21, line 2, after, “batch of”, delete [task], insert - - tasks - - 
In claim 21, line 4, after, “batch of”, delete [task], insert - - tasks - - 
In claim 22, line 3, after, “batch of”, delete [task], insert - - tasks - - 
In claim 22, line 7, after, “batch of”, delete [task], insert - - tasks - - 
In claim 24, line 2, after, “batch of”, delete [task], insert - - tasks - - 
In claim 24, line 4, after, “batch of”, delete [task], insert - - tasks - - 
In claim 24, line 5, after, “batch of”, delete [task], insert - - tasks - - 
In claim 25, line 3, after, “batch of”, delete [task], insert - - tasks - - 
In claim 36, line 8, after, “batch of”, delete [task], insert - - tasks - - 
In claim 36, line 9, after, “at least one batch of”, delete [task], insert - - tasks - - 
In claim 36, line 9, after, “allocating the batch of”, delete [task], insert - - tasks - - 
In claim 36, line 12, after, “batch of”, delete [task], insert - - tasks - - 
In claim 36, line 14, after, “batch of”, delete [task], insert - - tasks - - 
In claim 36, line 18, after, “batch of”, delete [task], insert - - tasks - - 
In claim 36, line 21, after, “batch of”, delete [task], insert - - tasks - - 
In claim 37, line 6, after, “batch of”, delete [task], insert - - tasks - - 
In claim 37, line 7, after, “at least one batch of”, delete [task], insert - - tasks - - 
In claim 37, line 7, after, “allocating the batch of”, delete [task], insert - - tasks - - 
In claim 37, line 9, after, “batch of”, delete [task], insert - - tasks - - 
In claim 37, line 10, after, “batch of”, delete [task], insert - - tasks - - 
In claim 37, line 12, after, “batch of”, delete [task], insert - - tasks - - 
In claim 37, line 14, after, “batch of”, delete [task], insert - - tasks - - 
In claim 37, line 16, after, “batch of”, delete [task], insert - - tasks - - 
In claim 37, line 19, after, “batch of”, delete [task], insert - - tasks - - 
	
	
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Relative to claim 1, the prior art does not disclose: 
An order processing method, the method being executed by a processor and comprising:
receiving at least one pending order and placing the at least one pending order in an order pool;
dividing part or all of pending orders in the order pool into at least one batch of tasks;
for any of the at least one batch of tasks, the processor: 
allocating the batch of tasks to a corresponding target workstation, selecting a target inventory container matching an order item for a pending order in the batch of tasks, and selecting a target robot to carry the target inventory container for the batch of tasks; and
controlling the target robot to carry the target inventory container matching the order item to a target workstation corresponding to the batch of tasks,
wherein the processor dividing the part or all of pending orders in the order pool into the at least one batch of tasks, comprises:
combining and classifying part or all of pending orders in the order pool according to different dimensions to obtain the at least one batch of tasks: 

Relative to claim 27, the prior art does not disclose: 
An order processing method executed by a processor and comprising:
receiving an order set by the processor, comprising: at least one first type order of items and at least one second type order of items;
determining whether the order items in the first type order and the order items in the second type order overlap, 
controlling one or more robots to take out an overlapping order item from the second type order, and place the overlapping order item in a buffer container in response to determining that the order items in the first type order and the order items in the second type order overlap; and
controlling one or more robots to pick and pack the order items in the first type order from the buffer container,
controlling one or more robots to perform a first process on the second type order, the first process comprises sending an inventory container corresponding to an order item in the second type order to a temporary warehouse;
controlling one or more robots to perform a second process on the first type order, the second process comprises picking and packing order items of the first type order from a matching inventory container; 

in response to determining that the inventory container sent to the temporary warehouse in the first process overlaps the matching inventory container in the second process; the second process is picking and packing order items in the first type order from the inventory container in the temporary warehouse; and 
in response to determining that the inventory container sent to the temporary warehouse in the first process does not overlap the matching inventory container in the second process, the second process is picking and packing order items in the first type order from the matching inventory container; and 
controlling one or more robots to perform a third process on the second type order, as claimed.

Relative to claim 36, the prior art does not disclose: 
A server, comprising: one or more processors; and a memory, configured to store one or more programs, the one or more programs cause the one or more processors to implement:
receiving at least one pending order and placing the at least one pending order in an order pool;
dividing part or all of pending orders in the order pool into at least one batch of tasks; for any of the at least one batch of tasks, allocating the batch of tasks to a corresponding target workstation, 

selecting a target robot for carrying the target inventory container for the batch of tasks; and
controlling the target robot to carry the target inventory container matching the order item to a target workstation corresponding to the batch of tasks,
wherein dividing the part or all of pending orders in the order pool into the at least one batch of tasks, comprises:
combining and classifying part or all of pending orders in the order pool according to different dimensions to obtain the at least one batch of tasks; or, 
based at least in part on an order item overlapping degree of part or all of pending orders in the order pool combining part or all of the pending orders into at least one order group in a combining manner, as claimed.

Relative to claim 37, the prior art does not disclose: 
A non-transitory computer-readable storage medium, configured to store computer instructions to implement the following steps when the computer instructions are executed by a processor:
receiving at least one pending order and placing the at least one pending order in an order pool;
dividing part or all of pending orders in the order pool into at least one batch of tasks; for any of the at least one batch of tasks, 
allocating the batch of tasks to a corresponding target workstation, 

controlling the target robot to carry the target inventory container matching the order item to a target workstation corresponding to the batch of tasks
wherein dividing the part or all of pending orders in the order pool into the at least one batch of tasks, comprises:
combining and classifying part or all of pending orders in the order pool according to different dimensions to obtain the at least one batch of tasks; or, 
based at least in part on an order item overlapping degree of part or all of pending orders in the order pool, combining part or all of the pending orders into at least one order group in a combining manner, as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOLANDA RENEE CUMBESS whose telephone number is (571)270-5527.  The examiner can normally be reached on M-F 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YOLANDA R CUMBESS/Primary Examiner, Art Unit 3651